ORDER
PER CURIAM.
Joseph Grubb appeals his convictions following jury trial for one count of tampering in the first degree, section 569.080, RSMo 2000, one count of knowingly burning or exploding, section 569.055, RSMo 2000, and sentence as a prior offender to concurrent terms of seven and five years, respectively. Mr. Grub raises one point on appeal. He claims that the trial court plainly erred in sentencing him as a prior offender based on a prior military court-martial conviction because it is contrary to Missouri law to use a conviction from a military tribunal to establish prior offender status. He argues that the trial court’s finding was manifestly unjust because it violated his right to due process as guaranteed by the Fourteenth Amendment to the United States Constitution and Article I, Section 10 of the Missouri Constitution, and to his statutory right to sentencing by the jury under sections 557.036 and 558.016, RSMo 2000. The judgment of convictions is affirmed. Rule 30.25(b).